Citation Nr: 1618130	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO. 11-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1971 to August 1977. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in St. Paul, Minnesota, which denied the benefit sought on appeal. 

In June 2012, the Veteran testified before the undersigned during a Board hearing held at the RO. The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015). A copy of the hearing transcript has been associated with the claims folder. At the hearing, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (2015).

This matter was previously before the Board in September 2014, at which time the Board remanded it for additional evidentiary and procedural development. There has been substantial compliance with the Board's remand orders and it may therefore proceed with a determination of the issue on appeal. See Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists of a paper claims file and paperless electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1. The preponderance of the evidence does not indicate that the Veteran was exposed to herbicide agents, including Agent Orange, during his military service.

2. The preponderance of the evidence shows that his current diabetes mellitus, type II, did not have its onset in service, was not diagnosed within one year of separation, and is not otherwise etiologically related to his military service, to include his in-service exposure to ionizing radiation. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in October 2010 and September 2014 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, VA medical records, private medical records, examination reports, and the statements of the Veteran.

The Veteran underwent a VA examination in December 2014 with an addendum medical opinion also in December 2014, to include an assessment as to whether the claimed disorder was caused by his military service. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the December 2014 VA examination and the addendum opinion are adequate as they are predicated on a reading of the various records in the Veteran's claims file, take into account all of the pertinent evidence of record to include the Veteran's lay statements, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed. There is adequate medical evidence of record to make a determination as to the claim in this case. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. See 38 C.F.R. § 3.103(c)(2) (2015). During the June 2012 hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans. The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disorder. The undersigned also solicited information on the availability of any additional relevant evidence for development. Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

The Board is also satisfied that the requirements of the Board's September 2014 remand have been substantially fulfilled. This included notifying the Veteran of the requirements to substantiate a claim of entitlement to service connection due to ionizing radiation exposure, and notifying and scheduling the Veteran for a VA examination for his claimed diabetes mellitus, type II disorder. Accordingly, VA sent a letter in September 2014 informing him of the requirements to substantiate the claim on appeal and he underwent a VA examination in December 2014 for the claimed disorder. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall. D'Aries v. Peake, 22 Vet. App. 97 (2008). Thus, the Board may proceed with adjudication of the claim on the merits.

Service Connection for Diabetes Mellitus, Type II

The Veteran contends that his current diabetes mellitus, type II, disorder was caused by his exposure to herbicide agents during service. Alternatively, he contends that his current disorder is caused by his in-service exposure to ionizing radiation. 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Initially, the Board notes that the Veteran has a current diagnosis of diabetes mellitus, type II, as shown by many private and VA treatment records, including the December 2014 VA examination report. Thus, the first element of service connection is not in question. 

Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. Certain diseases, including diabetes mellitus, type II, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307. If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The Veteran does not contend and the record does not indicate that he served in or visited the Republic of Vietnam at any point during his military service. If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. When presumption of herbicide exposure has not been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In his September 2010 claim for service connection, the Veteran stated that although he did not visit or have in-country service in Vietnam, he believed that he was exposed to Agent Orange while station onboard several Navy ships, including the USS Gompers, the USS Constellation, the USS Hawkbill, and the USS Independence. Similarly, in a December 2010 statement in support of his claim, he recounted an incident onboard the USS Constellation during 1976 or 1977 when the pump rooms were flooded with water and various chemicals. He stated that he spent several days cleaning the water and chemicals out of the pump rooms and various other areas that were flooded. He believed that the ship was transporting Agent Orange during that time and that Agent Orange was among one of the chemicals involved in the spill on the ship. 

In his April 2011 substantive appeal (VA Form 9), he again recounted the incident onboard the aircraft carrier USS Constellation in which he believed he was exposed to Agent Orange. He also indicated that this vessel carried air planes that were loaded with Agent Orange and that the air planes contained residue of Agent Orange on their surface. Furthermore, he contended that as an electrical mate in the Navy in San Diego, he was tasked with repairs and reconfigurations onboard various other ships when they returned from the Vietnam coastal waters. He stated that several of these ships, including the USS Buckley, the USS Wilson, the USS Lang, and the USS Waddel, had carried and transported Agent Orange. He stated that these vessels were contaminated with herbicide agents, including Agent Orange, and that he was exposed to these agents while onboard the ships. 

During the June 2012 Board hearing, he made very similar contentions as were noted in the September 2010, December 2010, and April 2011 statements. Moreover, he indicated that he found out that he was diabetic in 2007, following a stroke. He also stated that there is no history of diabetes in his family. 

In a December 2010 memorandum, VA determined that the information required to corroborate Agent Orange exposure as described by the Veteran was inadequate to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and insufficient to allow for meaningful research of the Navy or National Archives and Records Administration (NARA) records. The memorandum listed the steps and procedures taken by VA to attempt to gather the information but VA determined that all efforts to obtain the needed information had been exhausted and any further attempts would be futile. 

Similarly, in a January 2011 memorandum, VA determined that the information required to corroborate exposure to herbicides while stationed in San Diego commissioning the USS Buckley, the USS Wilson, the USS Lang, and the USS Waddel is insufficient to send to the U.S. Army and JSRRC and/or insufficient to allow for meaningful research of the Marine Corps and NARA records. The memorandum noted the procedures taken by VA to attempt to get the information but VA determined that all efforts to obtain the needed information had been exhausted and any further attempts would be futile. Specifically, VA noted that he was stationed aboard the USS Constellation, the USS Independence, and the USS Gompers, and that the Department of Defense (DoD) does not recognize exposure to herbicidal agents at these locations. His service treatment and personnel records were reviewed but did not show exposure to herbicide agents. 

The Board notes that the Veteran's service treatment and personnel records, as well as a document furnished by a JSRRC coordinator entitlement "Information from Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam," corroborates the findings noted in the December 2010 and January 2011 VA memoranda. Specifically, his service treatment records are silent as to any incident of exposure to herbicide agents. His service personnel records, including an undated enlisted performance record, show that he served and was stationed in San Diego, California, and Windsor, Connecticut, and onboard the USS Independence, the USS Gompers, the USS Hawkbill, and the USS Constellation. However, VA and the DoD do not recognize herbicide exposure at these locations. While the Board has considered his statement that he worked aboard the USS Buckley, the USS Wilson, the USS Lang, and the USS Waddel, it determines that the evidence in the Veteran's service personnel records, which do not note his presence onboard these vessels, is more probative as to the presence of his duties and station in service. 

Furthermore, the Board has also considered the statements that the Veteran was exposed to herbicide agents that were present on the planes on the aircraft carrier USS Constellation and the incident of the pump rooms being flooded onboard this vessel, which the Veteran believes contained herbicide agents and other chemicals in the water. The Board, however, finds that he is not competent to identify the presence of any residual herbicides on aircraft on his ship or to identify the contents of any chemicals in the water during the flooding of the pump rooms. 38 C.F.R. § 3.159. 

Given these facts, the Board finds that the preponderance of the evidence does not indicate that the Veteran was exposed to herbicide agents, including Agent Orange, during his military service. Thus, service connection for diabetes mellitus, type II, is not warranted based on exposure to herbicide agents in service. 

The Board notes that the Veteran's service treatment records, including the September 1971, October 1971, January 1973, December 1975, and August 1977 reports of medical examination and medical history, are silent as to complains of or treatment for diabetes in service. Moreover, the record is silent as to any such complaints of, treatment for, or diagnosis of diabetes mellitus, type II, within one year of separation from service in August 1977. In fact, the overall record, including the VA treatment records from November 2009 and September 2010, the private treatment records from September 2008 and March 2009, and the Veteran's written statements and Board hearing testimony show that he was diagnosed with diabetes in the late 2000s. Thus, all of the evidence shows that his diabetes mellitus, type II, did not have its onset in service and was not diagnosed within one year of separation from service in August 1977. Accordingly, the provisions regarding chronic diseases are inapplicable for the Veteran's claim. See 38 C.F.R. § 3.309(a). 

However, the Veteran has contended that his diabetes mellitus, type II, was caused by his exposure to ionizing radiation in service. Specifically, during the June 2012 Board hearing, he stated that this disorder could have been caused by his exposure to ionizing radiation while onboard a nuclear-powered submarine in service. 

VA considers a "radiation exposed Veteran" as one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity. "Radiation-risk activity" includes on-site participation in a test involving the atmospheric detonation of a nuclear device. See 38 C.F.R. § 3.309. Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and, (xxi) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation. The Board finds that the Veteran participated in a radiation risk activity during his military service; however, as diabetes mellitus, type II, is not a listed disease subject to presumptive service connection based on participation in a "radiation-risk activity," these presumptive provisions are not implicated in this case.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a direct basis. See Combee, 34 F.3d at 1043-44. Thus, in the absence of entitlement based on a presumptive basis, the Board will consider whether service connection may be established on a direct basis.

The Veteran's service personnel records, including his DD-214 and the March 1976 record of occupational exposure to ionizing radiation, show that he served onboard a nuclear-powered submarine and that he had a total lifetime dose exposure to ionizing radiation of 00.109. Thus, he was exposed to ionizing radiation in service and the second element of service connection is met.

Regarding the nexus requirement, the claims file contains only the assertions made by the Veteran and the December 2014 VA examiner's findings and opinions. During the June 2012 Board hearing, the Veteran stated his belief that his exposure to ionizing radiation could have caused his current diabetes disorder. While the record contains VA treatment records between November 2009 and March 2011, and September 2008, March 2009, and September 2009 private treatment records that document the treatment and diagnosis of diabetes mellitus, type II, these records do not discuss the etiology of this disorder or its relationship to the Veteran's military service. 

In December 2014, the Veteran underwent an in-person VA examination for his diabetes disorder at which time the examiner reviewed his records, recorded his self-reported history and symptoms, and provided findings and opinions for this disorder. The examiner concluded that the Veteran's diabetes mellitus, type II, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, to include radiation exposure. The examiner explained that diabetes mellitus is not a presumptive disease related to exposure to ionizing radiation and it is not a radiogenic disease. In an addendum medical opinion, this examiner stated that there was no noted connection between exposure to ionizing radiation and diabetes mellitus in review of the medical literature. 

In light of the aforementioned evidence, the Board finds that the Veteran's diabetes mellitus, type II, is not etiologically related to his military service, to include his in-service exposure to ionizing radiation. While the Board has considered the Veteran's statements from the June 2012 Board hearing regarding the cause of this disorder, it finds the December 2014 VA examiner's opinions to be the most probative evidence on the issue of etiology of the diabetes disorder because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records. 

Accordingly, as the preponderance of the evidence is against service connection for diabetes mellitus, type II, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


